Citation Nr: 1727331	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right leg pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for right leg pain.  In January 2014, the RO reopened the claim of service connection for right leg pain and denied service connection for right leg sciatica.  

As to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for right leg pain, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran is over 75 years of age.  Therefore, Board advances the Veteran's appeal on the docket on its own motion.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran was scheduled for a June 2017 hearing before the Board in Washington, D.C.  In May 2017, the Veteran stated that he was unable to travel to Washington, D.C.  He requested that he be rescheduled for a videoconference hearing before the Board from his local RO.  The requested Board videoconference hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  Expedited handling is requested.  

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

